Citation Nr: 1120955	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-33 661	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Propriety of the rating reduction from 10 percent to a noncompensable level, effective from May 1, 2009, for the service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1981 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma decreased the evaluation for the service-connected bilateral hearing loss from 10 percent to a noncompensable level, effective from May 1, 2009.

As will be discussed further in the following decision, in a statement dated on April 15, 2011, the Veteran expressed his desire to withdraw from appellate review his claim for restoration of the 10 percent rating for his service-connected bilateral hearing loss.  In a separate statement also dated on April 15, 2011, the Veteran appeared to raise a new claim for a compensable rating for his service-connected bilateral hearing loss, on the basis that the disability has increased in severity since the last VA examination.  Accordingly, the new claim for a compensable rating for the service-connected bilateral hearing loss is referred to the agency of original jurisdiction for appropriate action.  


FINDING OF FACT

On April 22, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  


ORDER
The appeal is dismissed.



		
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


